Fourth Court of Appeals
                                      San Antonio, Texas
                                             August 8, 2016

                                          No. 04-16-00484-CR

                                  IN RE Juan Guzman ZUNIGA, Jr.

                                    Original Mandamus Proceeding1

                                                 ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Patricia O. Alvarez, Justice
                 Jason Pulliam, Justice

        On August 1, 2016, Relator filed a petition for writ of mandamus. This court is of the
opinion that a serious question concerning the mandamus relief sought requires further
consideration. See TEX. R. APP. P. 52.8(b). The respondent and the real parties in interest
may file a response to the petition in this court no later than August 23, 2016. Any such
response must conform to Texas Rule of Appellate Procedure 52.4.


           It is so ORDERED on August 8, 2016.



                                                          PER CURIAM




           ATTESTED TO: ________________________________
                        Keith E. Hottle, Clerk




1
 This proceeding arises out of Cause No. 2006CR5239, styled State v. Juan Guzman Zuniga, pending in the 186th
Judicial District Court, Bexar County, Texas, the Honorable Jefferson Moore presiding.